DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence dated November 27, 2019.
	Claims 1-23 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 16698355 (reference application). The claims are identical but this is a provisional rejection because the claims in each application may change.
See the chart for an analysis of the Instant Application and the Reference: 




Claim
385 (instant application
Claim
355 (reference)
1
A transaction-enabling system, comprising: a resource requirement circuit structured to aggregate a resource requirement for a fleet of machines to perform a task, wherein the resource requirement comprises an energy storage capacity requirement; a forward resource market circuit structured to access a forward market for energy; a machine resource acquisition circuit structured to execute a transaction on the forward market for energy in response to the aggregated resource requirement.  
1
A transaction-enabling system, comprising: a resource requirement circuit structured to aggregate a resource requirement for a fleet of machines to perform a task, wherein the resource requirement comprises an energy storage capacity requirement; a forward resource market circuit structured to access a forward market for energy; a machine resource acquisition circuit structured to execute a transaction on the forward market for energy in response to the aggregated resource requirement.
2
The system of claim 1, wherein the resource requirement is a requirement selected from a group consisting of: a compute task requirement, a networking task requirement, and an energy consumption task requirement.  
2
The system of claim 1, wherein the resource requirement is a requirement selected from a group consisting of: a compute task requirement, a networking task requirement, and an energy consumption task requirement.
3
The system of claim 1, wherein the transaction on the forward market of energy comprises one of buying or selling energy.  
3
The system of claim 1, wherein the transaction on the forward market of energy comprises one of buying or selling energy.
4
The system of claim 1, wherein the transaction on the forward market of energy comprises one of buying or selling energy storage capacity.  
4
The system of claim 1, wherein the transaction on the forward market of energy comprises one of buying or selling energy storage capacity.
5
The system of claim 1, further comprising a resource distribution circuit structured to adaptively improve one of an aggregate output value of the fleet of machines or a cost of operation of the fleet of machines using a plurality of the transactions on the forward market for energy.  
5
The system of claim 1, further comprising a resource distribution circuit structured to adaptively improve one of an aggregate output value of the fleet of machines or a cost of operation of the fleet of machines using a plurality of the transactions on the forward market for energy.
6
The system of claim 5, wherein the resource distribution circuit further comprises a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component.  
6
The system of claim 5, wherein the resource distribution circuit further comprises a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component.
7
The system of claim 1, further comprising a market forecasting circuit structured to predict a forward market price of energy on the forward market for energy.  
7
The system of claim 1, further comprising a market forecasting circuit structured to predict a forward market price of energy on the forward market for energy.
8
The system of claim 5, wherein the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of energy in response to the historical external data.  
8
The system of claim 5, wherein the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of energy in response to the historical external data.
9
The system of claim 8, wherein the at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source.  
9
The system of claim 8, wherein the at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source.
10
The system of claim 1, further comprising a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward market for energy using a machine learning component, an artificial intelligence component, or a neural network component.  
10
The system of claim 1, further comprising a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward market for energy using a machine learning component, an artificial intelligence component, or a neural network component.
11
The system of claim 5, further comprising a market forecasting circuit structured to predict a forward market price of energy storage capacity on the forward market for energy.  
11
The system of claim 5, further comprising a market forecasting circuit structured to predict a forward market price of energy storage capacity on the forward market for energy.
12
The system of claim 11, wherein the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of energy storage capacity in response to the historical external data.  
12
The system of claim 11, wherein the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of energy storage capacity in response to the historical external data.
13
The system of claim 12, wherein the at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source.  
13
The system of claim 12, wherein the at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source.
14
A method, comprising: determining an aggregated resource amount for a fleet of machines to service at least one task, wherein the aggregated resource amount comprises an energy storage capacity; accessing a forward market for energy; and executing a transaction on the forward market for energy in response to the aggregated resource amount.  
14
A method, comprising: determining an aggregated resource amount for a fleet of machines to service at least one task, wherein the aggregated resource amount comprises an energy storage capacity; accessing a forward market for energy; and executing a transaction on the forward market for energy in response to the aggregated resource amount.
15
The method of claim 14, further comprising adaptively improving a utilization of the aggregated resource amount utilizing a plurality of transactions on the forward market for energy.  
15
The method of claim 14, further comprising adaptively improving a utilization of the aggregated resource amount utilizing a plurality of transactions on the forward market for energy.
16
The method of claim 14, wherein the at least one task comprises at least one of a compute task, a networking task, and an energy consumption task;  
16
The method of claim 14, wherein the at least one task comprises at least one of a compute task, a networking task, and an energy consumption task;
17
The method of claim 14, wherein executing the transaction on the forward market for energy comprises one of buying or selling energy storage capacity.  
17
The method of claim 14, wherein executing the transaction on the forward market for energy comprises one of buying or selling energy storage capacity.
18
The method of claim 14, wherein executing the transaction on the forward market for energy comprises one of buying or selling energy.  
18
The method of claim 14, wherein executing the transaction on the forward market for energy comprises one of buying or selling energy.  
19
The method of claim 14, further comprising adaptively improving a cost of operation of the fleet of machines utilizing a plurality of transactions on the forward market for energy.  
19
The method of claim 14, further comprising adaptively improving a cost of operation of the fleet of machines utilizing a plurality of transactions on the forward market for energy.  
20
The method of claim 14, further comprising forecasting to adaptively improve a forecast for an energy resource price on the forward market for energy using a machine learning component, an artificial intelligence component, or a neural network component.  
20
The method of claim 14, further comprising forecasting to adaptively improve a forecast for an energy resource price on the forward market for energy using a machine learning component, an artificial intelligence component, or a neural network component.  
21
The method of claim 14, further comprising interpreting historical external data from at least one external data source, and further adaptively improving a utilization of the aggregated resource amount in response to the historical external data.  
21
The method of claim 14, further comprising interpreting historical external data from at least one external data source, and further adaptively improving a utilization of the aggregated resource amount in response to the historical external data.  
22
The method of claim 21, wherein the at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source.  
22
The method of claim 21, wherein the at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source.  
23
The method of claim 14, further comprising adaptively improving a utilization of the energy storage capacity utilizing a plurality of transactions on the forward market for energy.
23
The method of claim 14, further comprising adaptively improving a utilization of the energy storage capacity utilizing a plurality of transactions on the forward market for energy.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	Therefore claims 1-23 are provisionally rejected for double patenting.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-13 are a system, which is a machine.
Claims 14-23 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 and 14, which are similar in scope is defined as:
A method, comprising: determining an aggregated resource amount for a fleet of machines to service at least one task, wherein the aggregated resource amount comprises an energy storage capacity; accessing a forward market for energy; and executing a transaction on the forward market for energy in response to the aggregated resource amount.
The abstract idea steps recited in claims 1 and 14 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).


	First, one can determine an aggregated resource amount for a fleet of machines by mentally observing energy usage of, for example, laptops, and observing usage by gauges or energy bills from a provider.  That it is energy storage capacity could be observing how much energy it takes to charge a battery of, for example, a laptop.  Then, one could mentally access a forward market for energy by observing a market in a display.  Then, one could execute a transaction on the market by writing down a purchase request with pen and paper.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1 and 14, above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
A transaction-enabling system,
Circuits, including a resource requirement circuit; forward resource market circuit, and machine resource acquisition circuit.  
These elements are merely instructions to apply the abstract idea to a computer because a system and circuits, under a broadest reasonable interpretation, is taught by a generic computer which is programmed to performed the claimed abstract idea steps.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  


Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  These elements and the arguments from prong 2 are carried over and, because they teach, in combination, a generic computer, they do not teach that additional elements are significantly more than the abstract idea.  Therefore, Applicant's additional elements in combination are well-understood, routine, and conventional activity and Applicant has not claimed significantly more than the abstract idea.  
	Per the dependent claims:
	Claims 2-13 and 15-23 further define the abstract idea because they are limitations to predict or adaptively improve a utilization of energy but, in the broadest reasonable interpretation, they are mental process steps because there are no steps that show how, for example (see claim 8), energy would be adaptively improved.  The additional elements recited are further circuits that are instructions to apply the abstract idea steps to a generic computer or generic computing components (like a machine learning component, see claim 6).  Therefore, claims 2-13 and 15-23 do not recite a practical application or significantly more than the abstract idea of claims 1 and 14.  
Therefore, claims 1-23 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crabtree et al., US PGPUB 2010/0332373 A1 ("Crabtree").  
	Per claims 1 and 14, which are similar in scope, Crabtree teaches
	Per claim 1, specifically, a transaction-enabling system, comprising: in par 097 where transactions are taught in a data store which is a system.  See par 097: "Local data store 820 may also store transactional data concerning transactions such as demand response requests received from parent iNodes 802, demand response requests sent to child iNodes 803, or in another embodiment the identities of iNodes that bought generated power from a child source iNode 803."  See also par 028: "It is an object of the present invention to provide a system and method for enabling effective scheduling, confirmation of participation, and active sourcing of energy or capacity resources for integration into energy-related securities."
	Per claim 14, specifically, Crabtree teaches a method in par 028 where a method is taught.  See par 028: "It is an object of the present invention to provide a system and method for enabling effective scheduling, confirmation of participation, and active sourcing of energy or capacity resources for integration into energy-related securities."
	Then, per claims 1 and 14, Crabtree teaches a resource requirement circuit structured to aggregate a resource requirement for a fleet of machines to perform a task, wherein the resource requirement comprises an energy storage capacity requirement in par 076 where iNodes teach a fleet of machines because they are elements in a physical network, and it is a resource requirement because it is what they use for power as measured by a measuring device.  That energy storage capacity is taught in par 078 where "storage facilities" is taught.
	See par 076, relevant parts: "A key element of the invention is the use of an overlay packet data network comprised of "iNodes" and coupled to the continuous flow energy distribution network of eNodes that was just described. In general, iNodes are associated with (or coextensive with) corresponding eNodes, and have interfaces capable of bidirectional data exchange with other iNodes. For example, where a metering device is placed in a physical network (this is an example of an eNode), an iNode would be a data device adapted to receive readings from the metering device and to pass those readings on, via a packet data network, to other iNodes. Conceptually, the entire physical, continuous flow, energy distribution network may be overlaid by a packet-based data network of iNodes that communicate sensor readings, perform calculations related to the energy flows in the energy network, send control signals to actuating elements in the physical network (such as a signal to open a breaker, or to start a generator), and communicate information pertaining to the energy network to interested users (both human and automated)."
	See par 078: "For example, some users may significantly reduce demand when requested, and may do so promptly. Other users, conversely, may not react at all, or may react sporadically. The same variations in response may occur among operators of distributed generation or storage facilities."
 	Then, Crabtree teaches a forward resource market circuit structured to access a forward market for energy in par 0115 where a market interface is taught: "Furthermore, some market participants (that is, participants in an energy market established according to the invention through a digital exchange 1100), such utilities or energy aggregators, may interact with a digital exchange 1100 either directly or over the Internet 1101 from a market interface 1150."  That this is a forward market for energy is taught in par 0148 where a buyer purchases a promise of a seller for a load of electricity.  This is a forward market because it is a purchase that has not been delivered.  See par 0148: "In some embodiments of the invention, the buyer of a security absorbs the added costs of the failure on the part of the exchange (or its participants) to deliver the promised additional load, and clearly in these embodiments it is the buyer who assumes the risk of such non-performance."
	Then, Crabtree teaches a machine resource acquisition circuit structured to execute a transaction on the forward market for energy in response to the aggregated resource requirement in par 0111 where the iNode information which is stored in a configuration database 1022 purchases a package of wind power to provide for the given load.  See par 0111: " In an embodiment of the invention, when a consumer's preference, stored in configuration database 1022, states that a given load should only be operated when power of a certain type is available (for instance, "don't run my dishwasher except using wind power"), and the consumer desires to operate the given load, then a request is placed to the digital exchange 1000 for a package of wind power of sufficient quantity to provide for the given load. The placement of such a request constitutes an event which is stored at event database 1020 and passed to rules engine 1031 to determine if any rules are fired by the event. In this case, a rule would be fired which determines if there is any wind power available in sufficient quantity to provide for the given load. If not, a message is sent via communication interface 1320 to the appropriate remote iNode to so inform the user."  See also par 0127 where demand pricing teaches executing a transaction because there is a transaction for demand pricing and then another transaction for fixed pricing, the demand pricing being based on the aggregate of iNodes.  See par 0127: "Thus in this embodiment a utility is able to offer demand-based pricing to consumers without the necessity of installing smart meters. In effect, the aggregate of the iNodes for a particular ratepayer act as a "fractional smart meter", providing interval-based measurement (and two-way communications between utility and ratepayer in real time) for a fraction of the loads (and sources) present at ratepayer's premises. In some cases, regulators or consumers may be unwilling to allow prices to be set based on a sampling approach such as that just outlined. In these cases, a fractional smart metering approach may still be used according to the invention, in which the loads measured by iNodes (and in the generation of energy if measured) are priced according to a demand-based pricing scheme (as if a smart meter were physically present, measuring their energy usage on a small time interval basis), while the balance of energy usage (as determined by subtracting the total iNode-measured energy usage from the meter-measured usage) is priced as usual using a fixed price tariff."
	Per claims 2 and 16, which are similar in scope, Crabtree teaches the limitations of claims 1 and 14, above.  Crabtree further teaches  wherein the resource requirement is a requirement selected from a group consisting of: a compute task requirement, a networking task requirement, and an energy consumption task requirement in par 0125 where energy consumption is taught by electrical loads of customers (as well as load iNodes).  See par 0125: "According to the embodiment, a plurality of electrical loads 331 and electrical sources 332 associated with one or more consumers of energy are monitored by associated load iNodes 321 and source iNodes 322 as described above in reference to FIG. 3."  
	Per claims 3 and 18, which are similar in scope, Crabtree teaches the limitations of claims 1 and 14, above.  Crabtree further teaches the transaction on the forward market of energy comprises one of buying or selling energy in par 0138 where tranches of energy are for sale and in par 0139 where they are derivatives which is a general term for call or put options that teach a forward market.  See par 0138: "In step 1603 the overall expected performance profile and reliability rating of new tranches is computed, and new tranches are made available for purchase on digital exchange 1000 in step 1604."  See also par 0139: " It should be noted that, in addition to time-based derivatives, spatial derivatives (that is, the rate of change of a variable with respect to position on the earth), are used by statistics server 1030 in some embodiments when computing infrastructure reliability ratings"
	Per claims 4 and 17, which are similar in scope, Crabtree teaches the limitations of claims 1 and 14, above.  Crabtree further teaches the transaction on the forward market of energy comprises one of buying or selling energy storage capacity in par 0154 where an energy asset is described as "storage capability" which teaches storage capacity.  See par 0154: "In addition, some participants in control of one or more energy resources may choose to participate only in real-time transactions, in essence using their energy assets (e.g. storage capability, distributed generation capability or demand reduction capability) as a means to execute arbitrage strategies."
	Per claim 5, Crabtree teaches the limitations of claim 1, above.  Crabtree further teaches a resource distribution circuit structured to adaptively improve one of an aggregate output value of the fleet of machines or a cost of operation of the fleet of machines using a plurality of the transactions on the forward market for energy in par 0156 where an optimal pricing strategy is determined over multiple simulations to determine stability and stable results, which teach an aggregate output value.  See par 0156: " In order to determine optimal pricing strategies in this example (and indeed in many other exemplary embodiments), pricing server 1600 in an embodiment uses discreet event simulations in which likely outcomes over a large number of simulation experiments performed iteratively over a wide range of parameter combinations are calculated. After a large number of simulations, parameter combinations are reviewed and a suitable parameter combination that delivers stability of the network, high profitability, and stable results is selected automatically."
	Per claim 6, Crabtree teaches the limitations of claim 5, above.  Crabtree further teaches the resource distribution circuit further comprises a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component in par 0234 where machine learning is applied to optimize the received information.  See par 0234: "The system is characterized by the fact that a combination of machine learning (or any other artificial intelligence method) may be applied to observed data in conjunction with user-supplied information such that consumers' energy choices can be refined, automated, or both, in whole or in part based on local (i.e. site or building-level) needs as well as global needs (i.e., of an electric grid or segment thereof, or of a large corporation's overall energy management systems)."
	Per claim 7, Crabtree teaches the limitations of claim 1, above.  Crabtree further teaches a market forecasting circuit structured to predict a forward market price of energy on the forward market for energy in par 210 where forecasted network performance data including demand and supply are used to determine energy assets that are presented to market participants, which teach a forward market price because the assets are defined by a price (the assets are commodities, derivatives)… See par 0210: " Although a physical outcome for commodities or externalities is often desirable, these assets can be commodities, derivatives, or any type of energy or externality-related asset which may affect the network participant. By automatically grouping many energy assets into securities or aggregated assets and presenting those to a user via a visual display, based on the most relevant combination of assets according to user specified preferences in server system 2610, trading systems, according to the invention, are capable of continuously improving relevance of complex securities and aggregated energy resources presented to market participants. According to the invention, this combination of energy assets may utilize forecasted network performance data (e.g. demand, supply, frequency, losses, voltage, etc.)"
	Per claims 8 and 21, which are similar in scope, Crabtree teaches the limitations of claims 5 and 14, above.  Crabtree further teaches the resource distribution circuit is further structured to interpret historical external data from at least one external data source and to further adaptively improve a utilization of energy in response to the historical external data in par 0106, where a history of responses and activation history is used to determine response profiles, which adaptively improve the utilization of energy as the response history is how the user's energy use will be determined.  Par 0106 goes on to explain that the historical data comes from a plurality of users which therefore teaches historical external data because it is external to the user's response profile in question.  See par 0106: " Data elements which may be used to calculate response profiles may include, but are not limited to, past history of responses to similar response requests at the same or different times and on the same or different days. Response profiles can be calculated based on a type of load to be reduced; for example, if a user has volunteered to make several resistive loads such as water heaters and resistive space heaters available for reduction on demand, expected response may be calculated by estimating the probability that said loads are actually active at the time of a request, based on previous history of the activation times for said loads….  In both of these examples, and indeed in any statistical calculation made by statistics server 1030, previous history data can be for the user concerning whom a statistics is being calculated, or it can optionally be historical data from a plurality of users who are judged by statistics server 1030 to have similar characteristics."
	Per claims 9 and 22, which are similar in scope, Crabtree teaches the limitations of claims 8 and 21, above.  Crabtree further teaches the at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source in par 0106, above, because the plurality of users' data is studied like the act of users volunteering to reduce demand on certain high energy appliances.  This teaches behavioral data.  See par 0106: "Response profiles can be calculated based on a type of load to be reduced; for example, if a user has volunteered to make several resistive loads such as water heaters and resistive space heaters available for reduction on demand, expected response may be calculated by estimating the probability that said loads are actually active at the time of a request, based on previous history of the activation times for said loads."
	Per claims 10 and 20, which are similar in scope, Crabtree teaches the limitations of claims 1 and 14, above.  Crabtree further teaches a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward market for energy using a machine learning component, an artificial intelligence component, or a neural network component in par 0156 where an optimal pricing strategy is determined over multiple simulations to determine stability and stable results, which teach an aggregate output value.  See par 0156: " In order to determine optimal pricing strategies in this example (and indeed in many other exemplary embodiments), pricing server 1600 in an embodiment uses discreet event simulations in which likely outcomes over a large number of simulation experiments performed iteratively over a wide range of parameter combinations are calculated. After a large number of simulations, parameter combinations are reviewed and a suitable parameter combination that delivers stability of the network, high profitability, and stable results is selected automatically."  Then see par 0234 where machine learning is applied to optimize the received information.  See par 0234: "The system is characterized by the fact that a combination of machine learning (or any other artificial intelligence method) may be applied to observed data in conjunction with user-supplied information such that consumers' energy choices can be refined, automated, or both, in whole or in part based on local (i.e. site or building-level) needs as well as global needs (i.e., of an electric grid or segment thereof, or of a large corporation's overall energy management systems)."
	Per claim 11, Crabtree teaches the limitations of claim 5, above.  Crabtree further teaches a market forecasting circuit structured to predict a forward market price of energy storage capacity on the forward market for energy in par 210 where forecasted network performance data including demand and supply are used to determine energy assets that are presented to market participants, which teach a forward market price because the assets are defined by a price (the assets are commodities, derivatives)… See par 0210: " Although a physical outcome for commodities or externalities is often desirable, these assets can be commodities, derivatives, or any type of energy or externality-related asset which may affect the network participant. By automatically grouping many energy assets into securities or aggregated assets and presenting those to a user via a visual display, based on the most relevant combination of assets according to user specified preferences in server system 2610, trading systems, according to the invention, are capable of continuously improving relevance of complex securities and aggregated energy resources presented to market participants. According to the invention, this combination of energy assets may utilize forecasted network performance data (e.g. demand, supply, frequency, losses, voltage, etc.)"
	Energy storage capacity is taught as an energy asset, which modifies the above teaching, in par 0154 where an energy asset is described as "storage capability" which teaches storage capacity.  See par 0154: "In addition, some participants in control of one or more energy resources may choose to participate only in real-time transactions, in essence using their energy assets (e.g. storage capability, distributed generation capability or demand reduction capability) as a means to execute arbitrage strategies."
	Per claim 12, Crabtree teaches the limitations of claim 11, above.  Crabtree further teaches the resource distribution circuit is further structured to interpret historical external data from at least one external data source and to further adaptively improve a utilization of energy storage capacity in response to the historical external data in par 0106, where a history of responses and activation history is used to determine response profiles, which adaptively improve the utilization of energy as the response history is how the user's energy use will be determined.  Par 0106 goes on to explain that the historical data comes from a plurality of users which therefore teaches historical external data because it is external to the user's response profile in question.  See par 0106: " Data elements which may be used to calculate response profiles may include, but are not limited to, past history of responses to similar response requests at the same or different times and on the same or different days. Response profiles can be calculated based on a type of load to be reduced; for example, if a user has volunteered to make several resistive loads such as water heaters and resistive space heaters available for reduction on demand, expected response may be calculated by estimating the probability that said loads are actually active at the time of a request, based on previous history of the activation times for said loads….  In both of these examples, and indeed in any statistical calculation made by statistics server 1030, previous history data can be for the user concerning whom a statistics is being calculated, or it can optionally be historical data from a plurality of users who are judged by statistics server 1030 to have similar characteristics."
	Storage capacity is determined by historical information in par 0110 where a response package is created based on the users' information.  See par 0110: "In some cases, there may be an insufficient number of response profiles in a given region, or of a given type, to make a reasonably sized (and reasonably well-behaved, which typically is a consequence of having a statistically significant mix of response profiles in a single response package) response package; in these cases, when a new user or set of resources (associated with an existing user) is added that is in the same region or has the same type, a rule is triggered which checks to see if there are now enough users, or enough load (or generating or storage capacity) to create a new response package"
	Per claim 13, Crabtree teaches the limitations of claim 12, above.  Crabtree further teaches at least one external data source is selected from a list consisting of: a market condition data source, a behavioral data source, an agent data source, and an historical outcome data source in par 0110 where the users information is used to determine a response package.  This teaches a behavioral data source.  See par 0110: "Typically, whenever a response profile is added or changed, a rule will fire which either recalculates the expected statistical behavior of any response packages of which the changed user's response profile is an element, or determines if the newly added or changed response profile should be added to an existing or a new response package. Inclusion of a response profile in a response package may be based on a number of factors, including but not limited to the geographic location of the facility (home or small business) associated with the new user (for instance, if all users within a given substation's service area are to be included in a single response package), the demographics of the user (for instance, if a response package comprised of "affluent greens" is maintained, and a new user matching that profile is added), or the type of generation equipment available at the new user's facility (for instance, if all wind power generators are bundled into a plurality of wind-based response packages). In this latter case, in an embodiment of the invention the wind profiles of the geographic locations of various users who together comprise a response package can be combined by statistics server 1030 into a composite wind generation response package profile that can then be used to announce to prospective buyers the availability of specified amounts of wind power at specified times"
	Per claim 15, Crabtree teaches the limitations of claim 14, above.  Crabtree further teaches adaptively improving a utilization of the aggregated resource amount utilizing a plurality of transactions on the forward market for energy in par 0156 where an optimal pricing strategy is determined over multiple simulations to determine stability and stable results, which teach an utilization of the aggregated resource.  See par 0156: " In order to determine optimal pricing strategies in this example (and indeed in many other exemplary embodiments), pricing server 1600 in an embodiment uses discreet event simulations in which likely outcomes over a large number of simulation experiments performed iteratively over a wide range of parameter combinations are calculated. After a large number of simulations, parameter combinations are reviewed and a suitable parameter combination that delivers stability of the network, high profitability, and stable results is selected automatically."
	Per claim 19, Crabtree teaches the limitations of claim 14, above.  Crabtree further teaches adaptively improving a cost of operation of the fleet of machines utilizing a plurality of transactions on the forward market for energy in par 0156 where an optimal pricing strategy is determined over multiple simulations to determine stability and stable results, which teach a cost of operation of the fleet of machines because "profitability" means that the cost has been either reduced or made relatively smaller.  See par 0156: " In order to determine optimal pricing strategies in this example (and indeed in many other exemplary embodiments), pricing server 1600 in an embodiment uses discreet event simulations in which likely outcomes over a large number of simulation experiments performed iteratively over a wide range of parameter combinations are calculated. After a large number of simulations, parameter combinations are reviewed and a suitable parameter combination that delivers stability of the network, high profitability, and stable results is selected automatically."
	Per claim 23, Crabtree teaches the limitations of claim 14, above.  Crabtree further teaches adaptively improving a utilization of the energy storage capacity utilizing a plurality of transactions on the forward market for energy in par 0106, where a history of responses and activation history is used to determine response profiles, which adaptively improve the utilization of energy as the response history is how the user's energy use will be determined.  Par 0106 goes on to explain that the historical data comes from a plurality of users which therefore teaches historical external data because it is external to the user's response profile in question.  See par 0106: " Data elements which may be used to calculate response profiles may include, but are not limited to, past history of responses to similar response requests at the same or different times and on the same or different days. Response profiles can be calculated based on a type of load to be reduced; for example, if a user has volunteered to make several resistive loads such as water heaters and resistive space heaters available for reduction on demand, expected response may be calculated by estimating the probability that said loads are actually active at the time of a request, based on previous history of the activation times for said loads….  In both of these examples, and indeed in any statistical calculation made by statistics server 1030, previous history data can be for the user concerning whom a statistics is being calculated, or it can optionally be historical data from a plurality of users who are judged by statistics server 1030 to have similar characteristics."
	Energy storage capacity is taught as an energy asset, which modifies the above teaching, in par 0154 where an energy asset is described as "storage capability" which teaches storage capacity.  See par 0154: "In addition, some participants in control of one or more energy resources may choose to participate only in real-time transactions, in essence using their energy assets (e.g. storage capability, distributed generation capability or demand reduction capability) as a means to execute arbitrage strategies."
	Therefore, claims 1-23 are rejected under 35 USC 102.  
Prior Art Made of Record
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Patil et al., US PGPUB 2016/0055507 A1, Forecasting Market Prices for Management of Grid-Scale Energy Storage Systems.
	Patil teaches in par 035 that a user can submit energy bids and the bids are based on forecasted market prices, which teaches a forward energy market and purchasing energy on a forward market.
	ElBsat et al., US Pat No 10,949,777 B2  Building Energy Optimization System With Economic Load Demand Response (ELDR) Optimization.
	Teaches in col 17 ln 49-67 that energy storage can be purchased on a forward market (ie ahead of time) so that it can be used when demand increases.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD W. CRANDALL/Examiner, Art Unit 3689                                                                                                                                                                                                        

Requirement for Information Under 37 C.F.R. 1.105
Applicant is required under 37 C.F.R. 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
Examiner is requesting information under 37 CFR 1.105 for "similar subject matter" that is "filed by at least one of the inventors or assigned to the same assignee as the current application."  MPEP 704.11(a).  As explained in 37 CFR 1.105, this related information includes "A copy of any … published application, or patent (U.S. or foreign), by any of the inventors, that relates to the claimed invention" not already identified in the above Office action.  Applicant may submit these in an IDS.  Examiner requests applications and patents with similar claimed subject matter filed by Applicant or assigned to Strong Force.    
The fee and certification requirements of 37 C.F.R. §1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 C.F.R. §1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 C.F.R. §1.105 are subject to the fee and certification requirements of 37 C.F.R. 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 C.F.R. 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown of cannot be readily obtained will be accepted as a complete response to the requirement for that item.
This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
/SARAH M MONFELDT/           Supervisory Patent Examiner, Art Unit 3689